                 Case 2:21-cv-00904-MJP Document 103 Filed 07/29/21 Page 1 of 2




 1                                                                The Honorable Marsha J. Pechman

 2

 3

 4                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 5                                            AT SEATTLE

 6   DAVID WELCH & LINDA WELCH                            NO. 2:21-cv-00904 MJP
 7                    Plaintiffs,                         STIPULATION AND ORDER OF
                                                          DISMISSAL WITHOUT PREJUDICE OF
 8           v.                                           DEFENDANT CARRIER CORPORATION
                                                          ONLY
 9
     AIR & LIQUID SYSTEMS CORPORATION,                    [Clerk’s Action Required]
10   as successor by merger to BUFFALO PUMPS,
     INC., et al.,
11                  Defendants.
12

13                                             STIPULATION
14           Plaintiffs DAVID WELCH and LINDA WELCH, husband and wife (hereinafter,
15   “Plaintiffs”) and Defendant Carrier Corporation, by and through their counsel of record, stipulate
16   that all claims against Defendant Carrier Corporation only may be dismissed without prejudice
17   and without costs or attorney fees as to any party in the above-captioned matter, reserving to
18   Plaintiffs their claims against the other parties.
19   DATED this 29th day of July, 2021.                   DATED this 29th day of July, 2021.
20   WILLIAMS, KASTNER & GIBBS PLLC                       BERGMAN DRAPER OSLUND UDO, PLLC
21   By s/Megan E. Uhle                           By: s/ Matthew P. Bergman
        Nicole MacKenzie, WSBA #45741             Matthew P. Bergman, WSBA #20894
22      Megan E. Uhle, WSBA #51451                Vanessa J. Firnhaber Oslund, WSBA #38252
        601 Union Street, Suite 4100              821 2nd Ave, Suite 2100
23      Seattle, WA 98101-2380                    Seattle, WA 98104
        Telephone: (206) 628-6600                 Email: matt@bergmanlegal.com
24      Fax: (206) 628-6611                       vanessa@bergmanlegal.com
        Email: nmackenzie@williamskastner.com;    service@bergmanlegal.com
25      muhle@williamskastner.com                 Attorneys for Plaintiffs
        Eservice: wkgasbestos@williamskastner.com
        Attorneys for Carrier Corporation

      STIPULATION AND ORDER OF DISMISSAL WITHOUT PREJUDICE OF                  Williams, Kastner & Gibbs PLLC
      DEFENDANT CARRIER CORPORATION ONLY - 1                                   601 Union Street, Suite 4100
                                                                               Seattle, Washington 98101-2380
                                                                               (206) 628-6600
     7430008.1
                 Case 2:21-cv-00904-MJP Document 103 Filed 07/29/21 Page 2 of 2




 1                                     ORDER OF DISMISSAL

 2           THIS MATTER having come before the Court by way of stipulated motion by Plaintiffs

 3   and Carrier Corporation to dismiss all claims against Defendant Carrier Corporation, only,

 4   without prejudice and without costs and/or fees, and the Court being fully advised in the

 5   premises, now therefore it is hereby ORDERED as follows:

 6           All Plaintiffs’ claims against Defendant Carrier Corporation, only are hereby dismissed

 7   without prejudice and without costs or attorney fees as to any party.

 8           DATED this 29th day of July, 2021.

 9
10

11

12
                                                  A
                                                  Marsha J. Pechman
13                                                United States Senior District Judge

14

15
     PRESENTED BY:
16   WILLIAMS, KASTNER & GIBBS PLLC

17
     By s/Megan E. Uhle
18      Nicole MacKenzie, WSBA #45741
        Megan E. Uhle, WSB #51451
19      Attorneys for Defendant Carrier Corporation

20   APPROVED AS TO FORM AND CONTENT BY:
     BERGMAN DRAPER OSLUND UDO, PLLC
21
     By: s/ Matthew P. Bergman
22      Matthew P. Bergman, WSBA #20894
        Vanessa J. Firnhaber Oslund, WSBA #38252
23      Attorneys for Plaintiffs
24

25



      STIPULATION AND ORDER OF DISMISSAL WITHOUT PREJUDICE OF                 Williams, Kastner & Gibbs PLLC
      DEFENDANT CARRIER CORPORATION ONLY - 2                                  601 Union Street, Suite 4100
                                                                              Seattle, Washington 98101-2380
                                                                              (206) 628-6600
     7430008.1
